 Case 1:20-cv-03007-BMC Document 45 Filed 05/28/21 Page 1 of 1 PageID #: 269

                                   S AMUEL & S TEIN
                                    ATTORNEYS AT LAW

                1441 BROADWAY, SUITE 6085, NEW YORK, NY 10018
 PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEBSITE: www.samuelandstein.com

      DAVID STEIN                         May 28, 2021                          ADMITTED IN
      dstein@samuelandstein.com                                            NY, NJ, PA, IL, DC

VIA ECF

Hon. Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


        Re:     Almonte Ortega, et al. v. Ernie’s Auto Detailing Inc., et al.
                Case Number 20-cv-3007 (BMC)

Dear Judge Cogan:

        We represent plaintiffs and opt-in plaintiffs in the above-captioned matter, and we write
jointly with Noel P. Tripp, Esq., counsel for defendants Ernie’s Auto Detailing Inc. and Ernesto
Decena, and with Marc B. Zimmerman, Esq., counsel for defendant Bay Ridge Automotive
Management Corp. (“BRAM”), to inform the Court that this case recently resolved in principle.
The parties now are working on memorializing the resolution terms and need some time to
finalize the same. Accordingly, we respectfully request that all dates in this case be adjourned
sine die and that the parties be given until June 22, 2021, to submit the appropriate paperwork.

      We thank the Court for its attention to this matter. Counsel are available at Your Honor’s
convenience should the Court have any questions.

                                            Respectfully submitted,

                                            David Stein

cc:     Noel P. Tripp, Esq. (via ECF)
        Jaime Sanchez, Esq. (via ECF)
        Marc B. Zimmerman, Esq. (via ECF)
        Kathryn T. Lundy, Esq. (via ECF)
